DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 15-18 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claims 15-18, the term “mean for” that is coupled with functional language without reciting sufficient structure to perform the recited functions. Such claim limitations are: means for generating image data; means for illuminating the display screen; and means for adjusting a brightness.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-13, 15-18 and 26-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hodge et al. (“Hodge”) (US 2014/0132508 A1).
Regarding claim 1, Hodge discloses an apparatus (36, fig. 2) to control a display (16) of an electronic device (10), the apparatus comprising:
a user presence detector to determine a presence of a user relative to the electronic device based on image data generated by an image sensor of the electronic device (device 10 may contain sensors such as a proximity sensor. The proximity sensor may be used to detect when device 10 is close to a user's head or other object, para. 0037);
a gaze detector to determine a direction of a gaze of the user relative to the image sensor based on the image data (device 10 may have a camera or other optical sensor such as camera 30 that can be used for gaze detection operations. Cameras used for gaze detection may, for example, be used by device 10 to capture images of a user's face that are processed by device 10 to detect where the user's gaze is directed, para. 0038); and
a backlight manager to selectively adjust a display brightness based on the presence of the user (device 10 may also use information from environmental sensors such as proximity sensors and ambient light sensors to determine whether or not to perform gaze detection operations, para. 0116) and the direction of the gaze of the user (when the electronic device is in the active mode and detects that the user has looked away from the device, the electronic device may dim or turn off a display screen. If desired, the electronic device can dim the display screen to a standby brightness level after the device has determined that the user has looked away from the device. When the electronic device detects that the user's gaze is directed towards the electronic device, the electronic device may enter the active mode and return the display screen to an active brightness level (e.g., turn on the display screen or brighten the display screen to the active brightness level), para. 0011).
Regarding claims 2 and 27, Hodge discloses a panel electronics manager to selectively control operation of panel electronics of the display based on the presence of the user (device 10 may switch to mode 130 when the accelerometer detects that the acceleration of device 10 exceeds a given threshold level, para. 0117).
Regarding claims 3 and 28, Hodge discloses the user presence detector is to determine the presence of the user based on detection of a face in the image data (device 10 may include visual user identification capabilities (e.g., face recognition). In this type of arrangement, device 10 may distinguish between authorized users and unauthorized users based on image sensor data, para. 0119). 
Regarding claims 4, 16 and 29, Hodge discloses the gaze detector is to determine the direction of the gaze of the user based on detection of one or more features of a face of the user in the image data (user-specific gaze detection functionality may be used for all gaze detection operations if desired, para. 0119).
Regarding claims 5, 17 and 30, Hodge discloses the image data is first image data collected at a first time, the gaze detector to:
analyze second image data collected at a second time occurring after the first time to determine a direction of the gaze of the user at the second time (device 10 may perform gaze detection operations by taking images at a given rate to search for a user's gaze (e.g., once every 100 milliseconds, 200 milliseconds, 250 milliseconds, 500 milliseconds, 1 second, 2 seconds, etc.). These images may then be analyzed to determine whether the user of device 10 is looking at device 10, para. 0106); and
determine a change in the direction of the gaze of the user between the first time and the second time, the backlight manager to adjust the display brightness based on the change in the direction of the gaze of the user (when device 10 detects that the user has looked away from display 16 (e.g., using a gaze detection sensor such as camera 30), device 10 may dim display 16 and enter partial standby mode 114, para. 0107).
Regarding claims 6 and 31, Hodge discloses the backlight manager is to one of increase or decrease the display brightness on the change in the direction of the gaze of the user (when device 10 detects that the user has looked away from display 16 (e.g., using a gaze detection sensor such as camera 30), device 10 may dim display 16 and enter partial standby mode 114, para. 0107).
Regarding claims 7 and 32, Hodge discloses a rate at which the backlight manager is to increase the display brightness is based on the direction of the gaze of the user at the first time (when device 10 detects that a user's gaze is directed towards display 16, device 10 may enter an active mode such as mode 110 (e.g., as illustrated by line 116) and may brighten display 16 to the active brightness level, para. 0109).
Regarding claims 9, 18 and 33, Hodge discloses the backlight manager is to further adjust the display brightness based on ambient light data generated by an ambient light sensor of the electronic device (device 10 may contain sensors such as a proximity sensor and an ambient light sensor. A proximity sensor may be used to detect when device 10 is close to a user's head or other object. An ambient light sensor may be used to make measurements of current light levels, para. 0037).
Regarding claim 10, Hodge discloses at least one non-transitory computer readable storage medium comprising instructions that, when executed, cause a machine to at least:
determine a direction of a gaze of a user relative to a user device based on image data generated by an image sensor of the user device (device 10 may have a camera or other optical sensor such as camera 30 that can be used for gaze detection operations. Cameras used for gaze detection may, for example, be used by device 10 to capture images of a user's face that are processed by device 10 to detect where the user's gaze is directed, para. 0038); and
control operation of a display panel of the user device based on the direction of the gaze of the user (when the electronic device is in the active mode and detects that the user has looked away from the device, the electronic device may dim or turn off a display screen. If desired, the electronic device can dim the display screen to a standby brightness level after the device has determined that the user has looked away from the device. When the electronic device detects that the user's gaze is directed towards the electronic device, the electronic device may enter the active mode and return the display screen to an active brightness level (e.g., turn on the display screen or brighten the display screen to the active brightness level), para. 0011).
Regarding claim 11, Hodge discloses to determine a presence or absence of the user relative to the user device based on the image data and to adjust a power state of panel electronics based on the presence or the absence of the user (device 10 may switch to mode 130 when the accelerometer detects that the acceleration of device 10 exceeds a given threshold level, para. 0117).
Regarding claim 12, Hodge discloses the image data is first image data generated at a first time and wherein the instructions, when executed, further cause the machine to:
detect a change in a direction the gaze of the user based on the first image data and second image data generated by the image sensor at a second time occurring after the first time (e.g., once every 100 milliseconds, 200 milliseconds, 250 milliseconds, 500 milliseconds, 1 second, 2 seconds, etc.). These images may then be analyzed to determine whether the user of device 10 is looking at device 10, para. 0106); and
adjust a brightness of a backlight of the display panel based on the change in the direction of the gaze of the user (when device 10 detects that the user has looked away from display 16 (e.g., using a gaze detection sensor such as camera 30), device 10 may dim display 16 and enter partial standby mode 114, para. 0107).
Regarding claim 13, Hodge discloses one of increase the brightness of the backlight, decrease the brightness of the backlight, or turn off the backlight based on the change in the direction of the gaze of the user (when the electronic device is in the active mode and detects that the user has looked away from the device, the electronic device may dim or turn off a display screen, para. 0011).
Regarding claim 15, Hodge discloses an electronic device (10) having a display screen (16), the electronic device comprising:
means for generating image data (a camera or other optical sensor such as camera 30 that can be used for gaze detection operations, para. 0038); 
means for illuminating the display screen (a backlight subsystem, para. 0034); and 
means for adjusting a brightness of the means for illuminating (the brightness of the backlight elements may be selectively controlled, para. 0034), the means for adjusting to:
determine a direction of a gaze of a user relative to the means for generating image data based on the image data(device 10 may have a camera or other optical sensor such as camera 30 that can be used for gaze detection operations. Cameras used for gaze detection may, for example, be used by device 10 to capture images of a user's face that are processed by device 10 to detect where the user's gaze is directed, para. 0038); and
one of increase or decrease the brightness of the means for illuminating based on the direction of the gaze of the user(when the electronic device is in the active mode and detects that the user has looked away from the device, the electronic device may dim or turn off a display screen. If desired, the electronic device can dim the display screen to a standby brightness level after the device has determined that the user has looked away from the device. When the electronic device detects that the user's gaze is directed towards the electronic device, the electronic device may enter the active mode and return the display screen to an active brightness level (e.g., turn on the display screen or brighten the display screen to the active brightness level), para. 0011).
Regarding claim 26, Hodge discloses an apparatus (10, fig. 2) comprising: 
at least one memory (34); 
instructions (not shown) in the apparatus; and 
processor circuitry (36) to execute the instructions to: 
determine a presence of a user relative to an electronic device based on image data generated by an image sensor of the electronic device (device 10 may contain sensors such as a proximity sensor. The proximity sensor may be used to detect when device 10 is close to a user's head or other object, para. 0037); 
determine a direction of a gaze of the user relative to the image sensor based on the image data(device 10 may have a camera or other optical sensor such as camera 30 that can be used for gaze detection operations. Cameras used for gaze detection may, for example, be used by device 10 to capture images of a user's face that are processed by device 10 to detect where the user's gaze is directed, para. 0038); and 
cause a display brightness of a display of the electronic device to be adjusted based on the presence of the user (device 10 may also use information from environmental sensors such as proximity sensors and ambient light sensors to determine whether or not to perform gaze detection operations, para. 0116) and the direction of the gaze of the user(when the electronic device is in the active mode and detects that the user has looked away from the device, the electronic device may dim or turn off a display screen. If desired, the electronic device can dim the display screen to a standby brightness level after the device has determined that the user has looked away from the device. When the electronic device detects that the user's gaze is directed towards the electronic device, the electronic device may enter the active mode and return the display screen to an active brightness level (e.g., turn on the display screen or brighten the display screen to the active brightness level), para. 0011).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sun et al. (US 2020/0175944 A1) disclose a method for adjusting backlight for a display device, acquiring a  gazed point of a user on the displayed image; determining a  gazed area and an un-gazed area for a displayed image according to the gazed point; adjusting a brightness of the backlight for the gazed area with a first precision; and adjusting the brightness of the backlight for the un- gazed area with a second precision (abstract).
Chen (US 2018/0136719 A1) discloses adjusting an image display brightness of an OLED display device. The OLED display device includes a plurality of adjustable brightness display areas and an eye movement camera (para. 0007). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER T NGUYEN/           Primary Examiner, Art Unit 2693